 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11
     LUCAS CLOWSER,                          )   Case No. 5:19-cv-00233-PA (JDE)
12                                           )
                       Petitioner,           )
13                                           )   ORDER ACCEPTING FINDINGS
                        v.                   )
14                                           )   AND RECOMMENDATION OF
     SCOTT FRAUENHEIM, et al.,               )   UNITED STATES MAGISTRATE
15                                           )
                                             )
                                                 JUDGE
16                     Respondent.           )
                                             )
17                                           )
                                             )
18                                           )
19
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
20
     herein, including the Petition (Dkt. 1), Respondent’s Motion to Dismiss the
21
     Petition (Dkt. 9, “Motion to Dismiss”), the Reply to the Motion to Dismiss
22
     (Dkt. 11), and the Report and Recommendation (“R&R”) of the United States
23
     Magistrate Judge. No party has filed timely objections to the Report and
24
25   Recommendation. The Court accordingly accepts the findings and

26   recommendation of the Magistrate Judge.

27         IT IS THEREFORE ORDERED that:
28         (1)   Respondent’s Motion to Dismiss (Dkt. 9) is GRANTED; and
 1        (2)   Judgment be entered denying the petition and dismissing this
 2              action with prejudice.
 3
 4   Dated: June 3, 2019
 5                                           ______________________________
 6                                           PERCY ANDERSON
                                             United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
